Proceeding under article 78 of the Civil Practice Act for an order requiring the respondents to certify appellant as a first assistant in speech, to require them *815to proceed with, an examination for a first assistant in academic subjects in the high schools of the City of New York, and to annul determinations of respondents that appellant’s record was “ unsatisfactory ” in respect of one of these positions and “insufficiently meritorious” in respect of the other. Order denying appellant’s application unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ.